Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group I and species drawing 2, in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 2-4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 2-4 and 17 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claim 13 is allowable because of dependency.     

 




Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Hamada” et. al. US 20080193082 A1, and further in view of Hata, US 20050147345 A1, and further in view of Okuda JP 2009086039 A. 
Regarding claims 1, Hamada teaches an optical component using a capillary type lens array composed of plural graded index lenses each of which is surrounded with Gi (graded index) waveguide material in all circumferential directions (see figs. 1-27, with lens array such as shown in figs. 8-10);   
However, Hamada is silent on a) the above GI waveguide material is “glass” and b) wherein a refractive index distribution constant of the plurality of graded index lenses at one end of the optical component in an optical axis direction of the graded index lens is smaller than a refractive index distribution constant of the plurality of graded index lenses at other end of the optical component in the optical axis direction of the graded index lens. Though, it is arguable that GI waveguide is a type of glass as lenses or graded index material having transparent material for propagating light, nonetheless, for the sake of clarity, Hata teaches an optical component with plurality of GI lenses (see at least pa. 0067, 0093) that are surrounded by glass (see at least fig. 5-8; and pa. 0071, “tempex glass”).  With regard to limitation b), Okuda teaches an optical component with plurality of GI fiber lenses in two opposing ends that have different refractive index (see fig. 7 and also figs. 7-10 and at least with the pa. staring with FIG. 7 shows the relationship between the length of the GI lens fiber 6 in the optical fiber 1 shown in FIG. 
Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Hamada’s optical component with a capillary glass as atught by Hata, and choose the optical GI lenses  to be different types having different refractive index at each end of the capillary so as to provide an optical component “to set a coupling system with low loss and stable spectrum characteristics” (see  Okuda disclosure).   

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
	       With regard to claim 16, Hata further teaches an optical connection component with a graded index lens 9comprising: an optical component according to claim 1; and a plurality of optical fibers connected to the graded index lens disposed at one end of the optical component (clearly shown in at least fig. 5).

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:

US 20080219620 A1

US 20080193082 A1
JP 2009086039 A
US 20160025935 A1
US 20110182082 A1
US 20050147345 A1
US 20200003969 A1
US 20080049563 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883